ACCEPTED
                                                                                                          03-15-00384-CV
                                                                                                                  7976738
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    11/24/2015 3:29:44 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK
                                         NO. 03-15-00384- V

 C RY TAL BI NGHAM H ERNANDEZ                          §    IN THE   COU I~T   OF APPEAL
     Appellant                                                                   FILED IN
                                                                          3rd COURT OF APPEALS
                                                       §                       AUSTIN, TEXAS
 vs.                                                   §    FOR THE       11/24/2015 3:29:44 PM
                                                       §                      JEFFREY D. KYLE
 TIFFANY POLLEY                                        §    THIRD DISTRICT OF TEXA Clerk
     Appellee

              MOTION TO EXTEND TIME TO FILE APPELLANT' REPLY BRI EF

TO THE HONORABLE JU TICES OF AID COURT:

         Now comes CRY TAL BING II AM II ERNANDEZ, Appellant in the above styled and

numbered cause. and moves this Court to grant an extension of time to tile Appellant's reply brief.

pursuant to Rule 38.6(d) of the Texas Rules of Appellate Procedure. and for good cause shows the

folio" ing:

         I.      Thi case is on appeal from the County Court at Law No.2 of Tom Green County.

Texas.

         2.      The case below "'as st) led Cr) sta l Bingham I krnandez '. Tiffan) Polle) , and

numbered 12C482-L2.

         3.      Notice of Appeal was fi led with this Court on June 24, 2015.

         4.      The C lerk's Record wa tiled "'ith this Court on July 13. 2015. The Reporter's

Record was fil ed wi th this   o ur1 o n Ju ly 22. 20 15.

         5.      Appellant's brief was tiled on eptember 18. 2015.

         6.      Appellee's responsive briefwas fil ed o n November 18.2015.

         7.      Appel lant' s rcpl) brief is due on December 8. 2015.

         8.      Appel lant req uests a 30-da)   C.   tension rrom the present dead line of December 8.

20 15 to January 7. 20 16.
        9.      No extension to fi le the Appellant" s repl) brief has been requested or received in

thi s cause.

         I 0.   Appellanf s counse l re lies on the following facts as good cause for the requested

extension:

        Counsel lo r Appellant has an ex tensive cascload of civil. criminal and fami ly cases

pendi ng in various coun ty and district co urts. For this reason and because of the upcoming

Thanksgiving hotida), Counse l for Appellant req uests add iti onal ti me to research and fi le

Appell ant's response brief.

        WH EREFORE, PREM ISES CONSIDERED. Appellant pra)s that thi s Court grant this

Motion to Extend Time to File     ppellant's Rep!) Brief. and for such other and further relief as the

Court may deem appropriate.

                                              Respectful ly submitted,

                                              The Law Offices of Jlick DeHoyos
                                              502 outh Irving Street
                                                an Angelo. Texas 76903
                                              rick a dcho' o~lav. li nn.wm
                                              Tel: (325) 658-8000
                                              Fax: (325) 227-69 13




                                        ~ ~o:fvo;- - t"" c;:::     4
                                               tate Bar No. 05644085
                                              ATTORNEY FO R APP ELLANT

                               CERT I FI CATE OF CONFERENCE

       Thi s is to certi fy that on November 2C/-h-. 20 15, I contacted Ms. Lorin M. ubar,
Allorney for Appell ee. and di scussed this motion with her. and she is NOT OPPOS · D to th is
moti on.
                               CERTIFI CATE OF ERVI CE

        1 hereby certify that a true and correct copy of the foregoing Motion to Extend Time to
File Appellant's Brief was served on all counsel or record on thi s ~ ay of November.
20 15. as follows:

Via Fru: Transmission: (214) 736-9994
Lorin M., ubar
The Willis Law Group, PLLC
I 0440 N. Central Expy .. Suite 520
Dallas. TX 75231